DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
In claim 7, “the identity store” lacks antecedent basis. It is believed claim 7 should be dependent on claim 6 and has been treated as such for the remainder of this Office Action.
In claim 14, “the identity store” lacks antecedent basis. It is believed claim 14 should be dependent on claim 13 and has been treated as such for the remainder of this Office Action.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 512, 514, 516 (Figure 5).  
The drawings are objected to because in Figure 4: “106” should be –430–.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Cheek et al. (US 2021/0136063 A1 and Cheek hereinafter)) teaches a hardware processor (0007, line 3); and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising (0007, lines 2-4): authenticating a network device for access to a network using a Media Access Control (MAC) address and an Internet Protocol (IP) address of the network device (0043, lines 29-35); wherein an attacking device is connected to the network, and to the network device, by a network hub (0045, lines 9-12; 0046, lines 1-7); wherein the attacking device spoofs the MAC address and the IP address of the network device (0043, lines 29-35; 0110, lines 1-6); establishing a Transport Control Protocol (TCP) connection with the network device subsequent to authenticating the network device (0043, lines 26-29), none of the prior art of record alone or in combination teaches sending at least one TCP keepalive message to the IP address of the network device, wherein, responsive to receiving the TCP keepalive message, the attacking device transmits a TCP reset (RST) message; receiving the TCP RST message; and determining the attacking device is present in the network responsive to receiving the TCP RST message.
The closest prior art made of record are:
Cheek discloses a system and method for identifying suspicious logins by analyzing a plurality of device history characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Appanna et al. (US 2006/0075482 A1) discloses a system and method for preventing network reset attacks.
He et al. (US Patent 9,338,192 B1) discloses a system and method for connection management using connection request transfer protocol.
Herzog et al. (US Patent 7,881,318 B2) discloses a system and method for out-of-band keep-alive mechanism for clients associated with network address translation systems.
Huitema et al. (US 2006/0161980 A1) discloses a system and method for mitigation of malicious network node activity.
Lin (US Patent 7,404,210 B2) discloses a system and method for defending against distributed denial of service attacks on TCP servers by TCP stateless hogs.
Moonen (US 2009/0319665 A1) discloses a system and method for management of duplicate TCP connections using sequence and acknowledgment numbers.
Mynam et al. (US 2007/0160063 A1) discloses a system and method for approaches for switching transport protocol connection keys.
Pandey et al. (US 2021/0211404 A1) discloses a system and method for DHCP snooping with host mobility.
Sancheti et al. (US 2017/0244730 A1) discloses a system and method for providing an in-line sniffer mode network based identity centric firewall.
Shribman et al. (US 2020/0356618 A1) discloses a system and method for URL fetching retry mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431